23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John Thomas NEAL, Jr., Plaintiff Appellant,andMary Theresa Neal, Plaintiff,v.John R. Simpson, U.S. Parole Commissioner;  RudolphAukschun, U.S. Probation Officer;  Kathleen Hawk, Bureau ofPrisons Director;  Carolyn Richards, FCI-Petersburg, Warden;Steve Meshnick, Unit Manager Coordinator;  RichardBradford, Unit Manager;  Mike Brodie, Case ManagerCoordinator;  Lisa Feller, Case Manager;  Ernest Jackson,Counselor;  All Unknown Defendant(s), Defendants Appellees.
No. 94-6225.
United States Court of Appeals, Fourth Circuit.
No. 94-6225.Submitted:  April 21, 1994.Decided:  May 20, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-93-4136-JFM).
John Thomas Neal, Jr., appellant Pro Se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying reconsideration of its earlier order dismissing his civil action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Neal v. Simpson, No. CA-93-4136-JFM (D. Md. Feb. 4, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.